Citation Nr: 0031773	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  97-06 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the appellant's application 
to reopen a claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant offered 
sworn testimony before the undersigned at hearing at the RO 
in July 2000.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran died at a private hospital in October 1982 at 
the age of 38.  The cause of death, as listed on the 
Certificate of Death, was a ruptured cerebral aneurysm due to 
a cerebral aneurysm of the anterior communicating artery.  No 
other significant conditions contributing to death were 
noted.  

2.  A rating decision dated in January 1983 denied service 
connection for the cause of the veteran's death.  The 
appellant did not timely appeal that determination following 
notification thereof.  

3.  In January 1994 the appellant applied to reopen her claim 
for service connection for the cause of the veteran's death; 
such was denied by rating decision dated in May 1994.

4.  The appellant was notified of this determination in June 
1994 and provided with a statement of her appellate rights; 
she filed a timely notice of disagreement therefrom.  

5.  The evidence received since the January 1983 rating 
decision is not wholly cumulative and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for the cause of the 
veteran's death.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the appellant's original claim of 
entitlement to service connection for the cause of the 
veteran's death was denied by the RO in January 1983 and that 
she was so informed later the same month and advised of her 
appellate rights.  She did not initiate a timely appeal.  The 
January 1983 rating decision therefore became final based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160, 20.302, 20.1103 (2000).  

In this regard, the Board is cognizant that the RO treated 
the appellant's May 1995 submission as an attempt to reopen 
her claim, and not as a notice of disagreement with the May 
1994 rating decision.  The Board does not agree, and in this 
concurs with the assertion of the appellant's representative 
at the hearing in July 2000 that the statement that the 
appellant submitted, dated April 24, 1995, and received on 
May 2, 1995, constituted a notice of disagreement with the 
May 1994 rating decision since it clearly indicated 
dissatisfaction with the denial.  (Transcript at 4.)  
Therefore the issue of whether new and material evidence has 
been submitted to reopen the claim of service connection for 
the cause of the veteran's death since the January 1983 
denial remained pending since the application to reopen it in 
January 1994.

A claim will be reopened if new and material evidence has 
been submitted since the last final disallowance of the claim 
on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  Under that 
regulation, new and material evidence means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The appellant's application to reopen her claim for service 
connection for the cause of death was received in January 
1994, and evidence has been received in support of the 
application.  

The evidence of record at the time of the January 1983 rating 
decision showed that the veteran died at a private hospital 
in October 1982 at the age of 38.  The cause of death set 
forth on the death certificate was a ruptured cerebral 
aneurysm due to a cerebral aneurysm of the anterior 
communicating artery.  No other significant conditions 
contributing to death were noted.  

The record also showed that the veteran did not establish 
service connection for any disability during his life.  

When the veteran was examined for service entrance in 
September 1965, he gave a history that was significant for 
blood pressure problems, heart palpitations, and recent 
weight loss.  However, clinical examination at that time 
revealed no findings referable to cerebrovascular disease or 
cerebral aneurysm.  His blood pressure was 130/70.  The 
service medical records thereafter were negative for 
complaints or findings of a cerebral aneurysm.  When examined 
for separation from service in September 1967, his blood 
pressure was 120/68, and complaints or findings referable to 
the cerebrovascular system were not noted.  

Other evidence before the rating board showed that the 
veteran had served in combat in Vietnam.  In a statement in 
October 1982, the appellant contended that the veteran was a 
conscientious objector on religious grounds who had refused 
to carry a weapon.  She maintained that the severe pressures 
to which he was subjected during service caused high blood 
pressure that led to his premature death.  

Submitted since the January 1983 determination were numerous 
statements by the appellant and by the veteran's service 
comrades, together with newspaper articles and other 
documentary evidence.  

Included was information to the effect that in March 1967, 
while the veteran's unit was engaged against an entrenched 
North Vietnamese position near the Cambodian border, a mortar 
round exploded close to him, seriously wounding his platoon 
leader and one of his squad leaders.  After recovering from 
the concussion of the blast, he took command of the platoon, 
maintaining its integrity and cohesion until the platoon 
sergeant could move forward and assume command.  A 
recommendation for a decoration for his actions that day 
indicated that the veteran had recovered quickly from the 
concussion and shock of the blast.  

The evidence received also includes extracts from numerous 
medical articles, transcripts of the appellant's sworn 
testimony, and medical statements and opinions from a number 
of VA and private physicians regarding the nature of the 
veteran's aneurysm and the possibility that, as the appellant 
contends, the veteran acquired a traumatic aneurysm of the 
brain as a consequence of the concussive effect of the mortar 
blast that he sustained in Vietnam in March 1967.  

The autopsy report reflects that the veteran died suddenly 
when a large berry aneurysm occupying the anterior 
communicating artery and large portions of both anterior 
cerebral arteries ruptured, causing diffuse subarachnoid 
hemorrhages.

In a statement dated in December 1995, a VA physician 
indicated that the autopsy report shows that the fatal 
pathology was a ruptured berry aneurysm and that the service 
medical records did not show evidence of injuries severe 
enough to have caused intracranial vascular damage.  The 
physician concluded that a berry aneurysm is congenital in 
nature and ruptures and causes intracranial bleeding before a 
diagnosis can be made.  The physician felt that because of 
the pathogenesis of the veteran's cause of death, the death 
could not be attributed to service.  

A berry aneurysm is a small saccular aneurysm of a cerebral 
artery that resembles a berry; such aneurysms frequently 
rupture causing subarachnoid hemorrhage.  STEDMAN'S CONCISE 
MEDICAL DICTIONARY FOR THE HEALTH PROFESSIONS 45 (3d ed. 
1997).  

The appellant vigorously contends, and submitted statements 
in support of her claim, that the force of the mortar blast 
threw the veteran against a tree and resulted in head injury 
and temporary loss of consciousness.  

In May 1997, the RO requested the opinion of a neurologist 
with respect to the question of whether the concussive effect 
of the mortar blast could have resulted in an aneurysm that 
ruptured many years later causing death.  The RO conceded 
that the veteran had lost consciousness from the impact of 
the mortar blast.  The neurologist replied in June 1997 that 
he had reviewed the autopsy and the autopsy slides and that 
these showed that a major subarachnoid hemorrhage occurred.  
The neurologist noted that the veteran had been "forcefully 
displaced" by the mortar blast but not directly injured.  
The neurologist said that noise and displacement caused 
temporary hearing loss but that hospitalization was not 
required.  He said that while closed and open head injuries 
are known to cause arterial injury, including dissecting 
aneurysms, the relationship of a delayed saccular aneurysm to 
non-penetrating head injury was speculative.  The neurologist 
stated that the literature did not support this connection.  
However, the neurologist cited a medical treatise on vascular 
pathology to the effect that head injury may cause a rupture 
of a preexisting aneurysm.  

The newly received evidence pertinently includes the comments 
of a group of prominent neurosurgeons and physicians whom the 
appellant apparently contacted by e-mail in order to solicit 
their opinions.  This evidence suggests that almost all 
aneurysms are developmental and not congenital but only 
raises the possibility, given the anatomical location of the 
veteran's aneurysm, that he acquired it as a result of remote 
trauma.  Dr. Jeffrey Thomas, a neurosurgeon, said that it was 
possible that the veteran's pathology began years previously 
with an incomplete arterial injury related to trauma, 
although he also indicated that this would be difficult to 
establish.  

The appellant testified before a hearing officer at the RO in 
March 1998 that while the veteran was stationed at Fort 
Lewis, Washington, he told his superiors that he was a 
conscientious objector on religious grounds and that as a 
consequence, he was beaten up; when he was on the ground, he 
was hit in the back of the head by a rifle butt.  (Trans. at 
6.)  (The record shows that the veteran served at Fort Lewis 
from March to May 1966.)  She claimed that he did not seek 
medical attention, though the beating was severe, because he 
was afraid of further retribution by those involved.  (Trans. 
at 7.)  She said that the veteran spoke about this incident 
12 years later.  Id.  She further testified that he did not 
sustain any head trauma following service.  (Trans. at 9.)  
She said that the mortar blast threw the veteran, and another 
serviceman, into a tree and that the veteran had indicated to 
her that he knew that he been knocked unconscious.  (Trans. 
at 11.)  The appellant's representative stated that the June 
1997 opinion of the neurologist was speculative; the 
representative said that the neurologist's assertion that the 
mortar blast caused temporary hearing loss but did not 
require hospitalization was not substantiated in the record.  
(Trans. at 12.)  The appellant testified that the other 
serviceman present when the mortar round hit had confirmed 
that the mortar blast had thrown the veteran about 30 feet 
into the air and slammed him into the trunk of a tree and 
that his helmet had been blown off and was a hundred yards 
away.  (Trans. at 16.)  The appellant further testified that 
the beating more than likely took place at Pleiku in Vietnam.  
(Trans. at 23.)  Her representative reiterated the 
appellant's request for an independent medical opinion 
regarding the etiology of the aneurysm.  (Trans. at 26.)  

The appellant testified in July 2000 that the physician who 
performed the autopsy had told her that the veteran's 
aneurysm was traumatic.  (Transcript at 8, 11.)  She said 
that the physician called her at home and asked her about 
what kind of incidents that the veteran had experienced since 
service.  (Trans. at 12.)  She testified that the autopsy 
physician had subsequently returned to Korea.  (Trans. at 
14.)  The appellant reported that she married the veteran 
while he was in service.  (Trans. at 22.)  She said that the 
veteran had told her during service that he was fatigued, had 
lost a lot of weight and was vomiting and had fevers a lot of 
the time.  She said that he was flown out to aid stations.  
Id.  She said that a service comrade reported that following 
the mortar blast, the veteran was up against a tree and that 
he could hardly walk.  (Trans. at 23.)  She said that the 
service comrade knew that the veteran had been evacuated by 
air from the battle area.  Id.  The appellant further 
testified that the veteran experienced symptoms of head 
injury following his return to the United States.  Id.  She 
seemed to indicate that there was some change in his 
personality and added that he began having a lot of sneezing 
fits.  (Trans. at 24.)  He also had headaches but did not 
have dizziness, blackouts, or spots before his eyes.  Id.  
She said that he repeatedly suffered strep throat following 
service and sought treatment from Dr. Octar.  (Trans. at 25.)  
She also said that the veteran's autopsy slides were at 
Nathan Littauer Hospital in Gloversville, New York, and that 
the slides demonstrated that the aneurysm was not congenital.  
(Trans. at 26.)  

It was also asserted by the appellant's representative at the 
hearing that the veteran was beaten up in service because he 
was a conscientious objector and that this incident caused 
head injury resulting in a traumatic aneurysm.  (Trans. at 
10.)  The representative stated that it was the appellant's 
contention that the incidents of trauma in service resulted 
in a developmental (traumatic) aneurysm that lay dormant for 
many years following service but eventually ruptured causing 
death.  Id.  

The Board finds that the evidence added to the record since 
the January 1983 rating decision is not wholly cumulative of 
evidence previously of record and provides a more complete 
picture of the circumstances surrounding the veteran's 
demise.  See Elkins v. West, 12 Vet. App. 209, 214 (1999).  
As such, the new evidence is sufficiently significant to the 
issue in this case that it must be considered in order to 
fairly decide the merits of this claim.  The additional 
evidence is therefore new and material, and the claim must be 
reopened.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for the cause of the veteran's death is granted.  


REMAND

Service connection may be established for the cause of the 
veteran's death if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  

Although new and material evidence has been submitted, there 
remained until recently the question of whether the reopened 
claim was well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  Elkins v. West, 12 Vet. App. at 218-19.  However, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096.  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ .  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In addition, the Board has determined that the opinion of an 
independent medical expert should be obtained in this case if 
the benefit sought on appeal is not granted by the RO 
following the development required by the new law.  See 
38 U.S.C.A. § 7109 (West 1991) (granting the Board discretion 
to request an opinion from an independent medical expert in 
appropriate cases).  However, the autopsy slides and allied 
materials relied on by the VA neurologist in rendering his 
opinion in June 1997 are not of record and appear to be in 
the possession of Nathan Littauer Hospital.  The Board is of 
the opinion that these materials should be obtained and 
associated with the record before the Board requests the 
opinion of an independent medical expert.  

Accordingly, for these reasons, this case is REMANDED for the 
following action:  

1.  The appellant should be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran since service for 
any symptoms possibly referable to 
cerebrovascular disease.  With any 
necessary authorization from the 
appellant, the RO should obtain these 
records.  This should include any 
available records from Dr. Octar.  

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Following any 
further indicated development, the RO 
should adjudicate the claim for service 
connection for the cause of the veteran's 
death on a de novo basis without regard 
to the finality of any prior 
determination.  

4.  If the benefit sought on appeal 
remains denied, and after obtaining any 
necessary authorization from the 
appellant, the RO should obtain all 
available autopsy slides and allied 
materials for the autopsy performed on 
the veteran on October 12, 1982 (82-AL-
26) at The Nathan Littauer Hospital, 
Gloversville, New York, and associate 
them with the claims file.  

5.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
appellant and her representative, and 
they should be provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

